Name: Commission Regulation (EEC) No 988/82 of 28 April 1982 correcting Regulation (EEC) No 972/82 fixing the maximum export refund for the seventh partial invitation to tender for white sugar issued within the framework of the supplementary standing invitation to tender provided for in Regulation (EEC) No 2042/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 4. 82 Official Journal of the European Communities No L 115/21 COMMISSION REGULATION (EEC) No 988/82 of 28 April 1982 correcting Regulation (EEC) No 972/82 fixing the maximum export refund for the seventh partial invitation to tender for white sugar issued within the framework of the supplementary standing invitation to tender provided for in Regulation (EEC) No 2042/81 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 972/82 of 27 April 1982 (3) fixed the maximum export refund for the seventh partial invitation to tender for white sugar issued within the framework of the supplementary standing invitation to tender provided for in Regulation (EEC) No 2042/81 ; whereas a check has shown that the amount referred to in Article 1 of the said Regulation does not correspond to the measures presented for the opinion of the Management Committee ; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The amount '22-080 ECU referred to in Article 1 of Regulation (EEC) No 972/82 shall be replaced by the amount '24-000 ECU'. Article 2 . This Regulation shall enter into force on 29 April 1982. It shall apply from 28 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 74, 18. 3 . 1982, p. 1 . 0 OJ No L 114, 28. 4. 1982, p. 31 .